Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-23, and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s invention is directed toward a method, central unit (CU) node, and distributed unit (DU) node for providing network access for a UE.  The method steps (from the perspective of the CU node) involve receiving an uplink (UL) radio resource control (RRC) message including user equipment (UE) identification information from a DU node over the F1 interface, determining whether the UL RRC message includes information related to radio resource configuration or not, and rejecting the UE if the UL RRC message does not include the information related to radio resource configuration.  
	Applicant’s independent claims recite the initial UL RRC message including information on UE F1 application identity (UE F1 AP ID) of the DU node, determining whether the initial UL RRC message includes information related to radio resource configuration or not (e.g., Signaling Radio Bearer configuration information, configuration information of an RLC layer, configuration of a logical channel, etc.; see Paragraphs [0250] to [0253] of applicant’s specification), and rejecting the UE if the UL RRC message does not include the information related to radio resource configuration, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Byun et al. (US 2019/0037631 A1) discloses transmitting RRC messages through the F1 interface between the CU and DU, as well as UE F1AP ID.
	Hong et al. (US 2019/0082376 A1) discloses a base station comprising a CU and a DU, and rejecting an RRC connection request transmitted from a UE.
	Kim (US 2019/0069333 A1) discloses transmitting a UE context setup request message including a CU UE F1AP ID.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461